EXHIBIT 10.1


AMENDMENT NO. 3
TO
SECOND AMENDED AND RESTATED
ACCESS INTEGRATED TECHNOLOGIES, INC. 2000 EQUITY INCENTIVE PLAN


AMENDMENT NO. 3, dated as of September 30, 2009 (this “Amendment”), to the
Second Amended and Restated 2000 Equity Incentive Plan (as amended, the “Plan”)
of Access Integrated Technologies, Inc. d/b/a Cinedigm Digital Cinema Corp., a
Delaware corporation (the “Corporation”).
 
WHEREAS, the Corporation maintains the Plan, effective as of June 1, 2000; and
 
WHEREAS, in order to provide the Corporation with the flexibility to be able to
grant additional stock options and other stock-based awards to its employees and
other eligible participants under the Plan, the Board of Directors of the
Corporation deems it to be in the best interest of the Corporation and its
stockholders to amend the Plan in order to increase the maximum number of shares
of the Corporation’s Class A Common Stock, par value $.001 per share, which may
be issued and sold under the Plan from 3,700,000 shares to 5,000,000 shares.
 
NOW, THEREFORE, BE IT RESOLVED the Plan is hereby amended as follows:
 
1.           The first sentence of Section 5.2 shall be revised and amended to
read as follows:
 
“The total number of shares of Stock (including Restricted Stock, if any)
optioned or granted under this Plan during the term of the Plan shall not exceed
5,000,000 shares.”
 
2.           This Amendment shall be effective as of the date first set forth
above, which is the date that this Amendment was approved by a majority of the
outstanding votes cast at the 2009 annual meeting of the holders of the
Corporation’s Class A Common Stock and Class B Common Stock.
 
3.           In all respects not amended, the Plan is hereby ratified and
confirmed and remains in full force and effect.



 
ACCESS INTEGRATED TECHNOLOGIES, INC.
             
By:
/s/ A. Dale Mayo
   
A. Dale Mayo
   
President, Chief Executive Officer and
   
Chairman of the Board of Directors


 
 

--------------------------------------------------------------------------------

 
